Citation Nr: 0815527	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  07-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post, fracture, simple, left ankle with sprain of 
the deltoid ligament. 


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from April 1963 until October 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

While an appeal was perfected with regards to the issue of 
entitlement to an increased rating for status post, fracture, 
simple, left ankle with sprain of the deltoid ligament, it 
appears from the Notice of Disagreement dated April 26, 2006, 
that the veteran also be appears to be seeking service 
connection for a left leg disability separate from the ankle 
disability.  The RO has not yet expressly adjudicated such a 
claim.  This matter is therefore referred to the RO for 
appropriate action.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's status 
post, fracture, simple, left ankle with sprain of the deltoid 
ligament has been productive of complaints of pain; 
objectively, there is no showing of marked limitation of 
motion. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a status post, fracture, simple, 
left ankle with sprain of the deltoid ligament have not been 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

At the outset, the Board notes that the veteran's current 
appeal stems from an initial rating assignment.  As such, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Throughout the rating period on appeal, a 10 percent 
evaluation is in effect for the veteran's status post, 
fracture, simple, left ankle with sprain of the deltoid 
ligament.  The veteran contends that his symptoms are of such 
severity as to warrant an increased rating.  

The veteran's left ankle disability has been rated pursuant 
to DC 5271, which provides a 10 percent evaluation where the 
evidence demonstrates moderate limitation of motion.

In order to be assigned the next-higher 20 percent rating, 
the evidence must show marked limitation of motion. 

The Board has reviewed the evidence of record during the 
period in question and finds that the evidence does not 
support an award of the next-higher 20 percent rating under 
DC 5271.  Indeed, range of motion testing performed at a VA 
examination in March 2006 revealed active dorsiflexion from 0 
to 13 degrees and passive dorsiflexion from 0 to 15 degrees. 
Active plantar flexion was from 0 to 40 degrees. Passive 
plantar flexion was from 0 to 45 degrees. Although the 
examination noted that the veteran experienced severe weekly 
flare-ups, he denied that there was any limitation of motion 
or other functional impairment during the flare-ups. 

An additional VA examination was completed in November 2007.  
Both active and passive dorsiflexion were noted as 0 to 18 
degrees. Additionally, both active and passive plantar 
flexion were recorded as 0 to 40 degrees. The report also 
noted that there was no limitation of motion due to 
repetitive use for both dorsiflexion and plantar flexion. 

Neither examination, nor any other evidence of record, 
demonstrated findings consistent with marked limitation of 
motion, thus the criteria for a 20 percent rating under DC 
5271 has not been met.  The Board however, must also consider 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination when evaluating 
musculoskeletal disabilities. See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

In this regard, at the VA examination in March 2006, the 
veteran complained of pain.  He additionally noted that 
occasionally he had to occasionally use a cane to assist him 
in walking.  He also reported that he could only stand for 15 
to 30 minutes.  The veteran also reported in his April 2006 
notice of disagreement that his ankle causes tremendous pain 
on a daily basis.  Further, at his November 2007 VA 
examination, he indicated that he has pain at night if he is 
on his feet a lot.  At that time, it was noted that he was 
unable to stand for more than a few minutes.  

The veteran is competent to provide testimony as to 
observable symptoms that he has experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the veteran's reports of 
left ankle pain are consistent with the evidence of record 
and are found to be credible.  However, despite the 
complaints and findings of pain as noted above, the evidence 
does not establish additional functional impairment such as 
to enable a finding that the veteran's disability picture 
most nearly approximates the next-higher 20 percent 
evaluation under DC 5271.  Indeed, while left ankle pain is 
shown, the competent evidence simply fails to demonstrate 
that such pain resulted in additional functional limitation.  
Again, the veteran had dorsiflexion both active and passive 
of 0 to 18 degrees and plantar flexion both active and 
passive of 0 to 40 degrees upon most recent examination in 
November 2007, representing near-complete range of motion.  
See 38 C.F.R. § 4.71a, Plate II (2007).    

The Board has also considered whether any other Diagnostic 
Codes could serve as a basis for an increased rating.  As the 
evidence above does not show ankylosis of the veteran's 
ankle, DC 5270 is not applicable.  There are no other 
relevant Diagnostic Codes for consideration.

In conclusion, there is no basis for an evaluation in excess 
of 10 percent for status post, fracture, simple, left ankle 
with sprain of the deltoid ligament for any portion of the 
rating period on appeal. As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
March 2006 and November 2007, he was afforded formal VA 
examinations. The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for status post, fracture, simple, left ankle with sprain of 
the deltoid ligament is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


